 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalem Leasing Corp. and Cecil Shields. Case 11I-CA- 1066229 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 May 1983 Administrative Law Judge Ber-nard Ries issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Salem Leas-ing Corp., Hickory, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I Because we are adopting the judge's finding that the Respondent vio-lated Sec. 8(aX3) and (1) of the Act by discharging employee CecilShields, we find it unnecessary to pass on his finding that the Respond-ent's discharge of Shields also constituted an independent violation ofSec. 8(a)(1) of the Act.We also find it unnecessary to rely on the statement contained in Mi-chael Gross' pretrial affidavit which the judge credited over Gross' con-trary testimony at the hearing. We agree, however, with the judge thatthe Respondent unlawfully discharged Shields because of "a fear thatShields would continue to speak favorably of his union benefits." Thus,as found by the judge, Shields had a good work record at the time of hisdischarge, and that no disciplinary action was contemplated against himuntil he made the favorable statements about the benefits of his former,unionized employer. In fact, prior to his statements, he had satisfactorilycompleted his probationary period, and had been given additional respon-sibilities.After his statements, however, the Respondent's view of Shields as anemployee changed completely. From then on, as found by the judge,there was a "perceived urgency of the need to get rid of him." Shields'remarks were immediately discussed by a number of company officials-including the Respondent's president-and Shields was informed of hisdischarge the following week. In addition to the timing of the discharge,there was other evidence which also supported the judge's conclusion.Thus, for example, the Respondent's vice president, who was in chargeof the facility involved here and who discharged Shields, stated the daybefore Shields' discharge that Shields was a good worker and hard to re-place, but his "mouth ...got [himl into trouble." He added "that[Shields] liked G.E., G.E.'s benefits, their pay, and stuff, so good, that hewas going to let Mr. Shields go back to G.E." The vice president repeat-ed that theme-letting Shields go back to G.E.-during the dischargeconversation. Further, he had indicated the Respondent's preoccupationwith being a nonunion company when he told employees a month priorto Shields' discharge that they ought to be "thankful that there wasn'tany Union organizations [sic] because all these Union places was goingbroke ..." Accordingly, we find that the Respondent's discharge ofShields violated Sec. 8(aX3) and (1) of the Act.271 NLRB No. 16DECISIONBERNARD RIES, Administrative Law Judge. This pro-ceeding was conducted in Hickory, North Carolina, onFebruary 24, 1983. At issue is whether Respondent vio-lated Section 8(a)(1) and/or (3) of the Act by discharg-ing Cecil Shields on October 26, 1982.Briefs have been filed by the parties.' Having consid-ered the record and the briefs in light of my recollectionof the demeanor of the witnesses, I make the followingfindings of fact,2conclusions of law, and recommenda-tions.Respondent is a North Carolina corporation engagedin the business of full-service truck leasing at eight NorthCarolina locations. We are presently interested in Re-spondent's branch in Hickory, North Carolina, at whichCecil Shields was hired in June 19823 into a complementof some 15 employees. The employees are not represent-ed by a labor organization. Shields worked for Respond-ent as a "tire man"; his duties included putting new tireson trucks and doing the paperwork required to maintaina running inventory of tires.Charles Ellis, a vice president of Respondent, is incharge of the Hickory facility. Called as an adverse wit-ness by the General Counsel, Ellis testified that he madethe decision to discharge Cecil Shields on October 26.Ellis said that his reasons for discharging Shields werethat "his work was not at an acceptable level, bad atti-tude, and other reasons." Subsequently, Ellis retractedthe reference to "other reasons," but later, having beenrefreshed by Respondent counsel's reference to Ellis' af-fidavit, he added an allusion to "a downturn in our busi-ness at this time."Ellis fleshed out the claim of inadequate performanceby asserting that Shields had kept his work area in a"very poor condition," that Shields had failed for 5 daysin September to inventory some new tires as Ellis hadtold him to, that Shields had often failed to complete as-signments on time, etc. Ellis further stated that in lateSeptember, he and Hickory Service Manager JosephStoy had talked to Shields about his unacceptable per-formance; there is in evidence a memorandum bearingthe date of September 28, which purports to commemo-rate this warning meeting. The memorandum, whichEllis testified was made by him after the meeting, listsfive functions which Shields was purportedly told thathe must sedulously perform from then on ("Cecil mustbrand all tires when received," and the like). AlthoughShields denied at the hearing that such a meeting hadever occurred, counsel for the General Counsel intro-duced the memorandum (which, presumably, was sup-plied to her during the investigation), apparently for thepurpose of demonstrating that Respondent's officialsRespondent also submitted a letter in reply to the General Counsel'sbrief, citing a case in an effort to meet a proposition argued by the Gen-eral Counsel. The General Counsel has filed a motion to strike Respond-ent's letter, on the grounds that the Board's Rules and Regulations makeno provision for reply briefs and that I have not authorized the filing ofsuch briefs. The motion to strike is granted.2 Certain errors in the transcript are noted and corrected.3 All dates hereafter refer to 1982.86 SALEM LEASING CORP.were not to be trusted to tell the truth. The point seemswell taken.Thus, the note is dated September 28, and Ellis' pre-trial affidavit, given on November 22, also refers fivetimes to the meeting of September 28. Stoy's affidavitalso gives the day of the meeting as September 28. But,as counsel for the General Counsel established throughthe introduction of timecards, Shields was not at workon September 28. Counsel argues, consequently, thatEllis and Stoy must have discovered that fact aftergiving their affidavits and must have realized that itwould be necessary to amend the date in their testimony.Although there could be an innocent explanation for thisdiscrepancy, there are too many other problems here tochalk them all up to carelessness or forgetfulness.For example, Stoy testified that, at the "September 29"meeting, he was present only long enough to hear Ellis"start ...to talk to [Shields] about his slow work andabout tidying up the tire bay area" and then was calledaway, missing the bulk of the meeting. Stoy's affidavit,however, refers to "our meeting with Shields whichlasted about 20 or 15 minutes," and it goes on to describethe meeting in some detail. The affidavit gives no indica-tion that Stoy left the meeting.The Stoy affidavit further states that Ellis and Stoygave Shields a copy of the five-item memorandum pur-portedly made by Ellis, but Ellis testified that he did notgive Shields a copy; Ellis testified, in fact, that thememorandum was made "after the meeting." But Ellis'affidavit expressly refers to "the written warning of 9/28in Stoy's presence." Stoy testified in explanation of hisown affidavit on this point that the Board agent "putwords that I did not say down on the paper," but, ascounsel for the General Counsel pointed out, the verysentence of the affidavit containing Stoy's account ofhaving given Shields a copy of the note contains a cor-rection relating to the word "copy."In addition, although Stoy's affidavit states that "Ellisasked me to bring [Shields] into the office" for the meet-ing and further mentions that it was Stoy's own com-plaints which had caused Shields to be "brought ...into the office," Stoy testified that the meeting took placewhen Ellis "called me back to the tire bay ...to have ameeting." This testimony made Stoy's version consistentwith Ellis' account. In explaining the variance betweenhis affidavit and his testimony, Stoy again criticized theBoard agent and said that the document itself showedthat a correction had been attempted; it does not, how-ever.4Shields, on the other hand, testified that he had neverattended any meeting like the one described by Ellis andStoy, and said that the only time he was ever criticizedwas on an occasion when Stoy found a lug nut loose ona truck tire. I am strongly inclined to prefer Shields' tes-' In stating on brief, "Ellis admitted that he provided an affidavit tothe National Labor Relations Board wherein he stated that a copy of'. .. the written warning of September 28 in Stoy's presence' [G.C. Exh.2] was given to Shields during the meeting [Tr. 142]," the General Coun-sel errs. The words quoted by counsel are from Ellis' affidavit, but hedoes not there refer to having given a "copy" of the warning to Shields,although the inference seems reasonable. The transcript reference is tothe testimony of Stoy, not Ellis.timony over that of Respondent's witnesses. Not onlydid Shields make a more personally convincing witnessthan both Ellis and Stoy, but the modifications, conflicts,and discrepancies in their testimony as set out above, asfound elsewhere in the record, and as discussed hereaf-ter, make it appear that they are not very reliable wit-neses.It is therefore my impression that there really was noserious concern about the quality of Shields' work. Asidefrom generalities about the slowness of his performanceand his disorderliness, only a few specific problems weredescribed. Stoy said that there was an occasion, perhapsin August, when Shields mounted 11 tires of the wrongsize on a truck, an error caught by the customer. Ellisreferred to a time in September when he and anotheremployee had to perform a work function for Shields.Some inventory sheets produced by Respondent seemedto show that, for a 4-day period in October, the runninginventory which Shields was supposed to maintain failedto reflect the disposition of 10 tires. There is no indica-tion in the record that this delay in recording the trans-fer of these tires was of any significance, judging fromEllis' evident lack of urgency about the matter, as histestimony implied. Note should also be taken of Shields'testimony, substantially corroborated by Stoy, that therecame a time when the fuel man was reassigned andShields was given the duties of the fuel man in additionto his own. There can be no doubt that, in view of thisdouble duty, Shields would not have been expected toturn in a flawless performance in his tire-man role.A telling point as to his job performance is thatShields was on a 90-day probationary period which ex-pired at the end of September. Although nearly all of theflawed work performance referred to by Ellis and Stoyhad purportedly occurred before the trial period ended,Shields was not released at that time, but, presumably,was thereafter regarded as a permanent employee.Although I have discussed at some length the issue ofShields' alleged shortcomings, I have done so essentiallyfor the purpose of limning the baselessness of Respond-ent's claim that Shields was an unacceptable employee.Merely demonstrating a sine qua non causal relationshipbetween Shields' asserted protected activity and his dis-charge would have taken much less time, for, as will beshown hereafter, Ellis conceded at the hearing that thereal motive force behind the October 26 discharge wascertain statements made by Shields in the course of acompany-sponsored fishing trip on a preceding weekend;it is appropriate to turn now to that weekend trip.On October 17-18, Respondent treated several of itsemployees from various North Carolina locations to anovernight fishing trip at a nearby campground. Amongthose present were Thomas Teague, Respondent's presi-dent, and Henry Bondurant, another vice president (whoapparently was located at Greensboro temporarily). Inthe evening of the first day, several of the travelersplayed cards in Shields' room. As they played, one ofthe men brought up the fact that Shields had formerlyworked at the local General Electric Company plant,from which he had been laid off. That plant was union-ized.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShields replied that he wished he were back at Gener-al Electric "making nine dollars and a half an hour." Inresponse to some questions, he related the amount ofunion dues he had paid, and he described the generousbenefits, including comprehensive health insurance, 11paid holidays, 3 weeks of vacation, and 3 days of sickleave. When asked by another employee how the fishingtrip compared to that array of benefits, Shields said that"it wasn't nothing compared to what we had at G.E."Shields was further asked if he would return to theGeneral Electric job if he had the opportunity, and hedeclared that he would be "a fool not to go back," sincehe needed only 6 more months to have his pension vest.He indicated, however, that he did not think that hecould return in less than "maybe within a couple ofyears," given the state of the economy. At some pointduring the poker game, Shields, making reference to asmall pot won by another player, said, "Drag that littlebit a change, or chicken feed. That's what I'm making."He also said to Vice President Bondurant, however, thathe "liked [his] job at Salem."On Tuesday, October 26, according to Shields' testi-mony, Service Manager Stoy escorted Shields to Ellis'office, with Stoy telling Shields on the way that he had"nothing to do with it" and that Shields was "a goodworker and dependable and [had] done [his] job."5Inthe office, Ellis told Shields that Vice President Bondur-ant had informed Ellis as to what Shields had said at thecard game, and said that President Teague "had give[Ellis] the orders to let [Shields] go." Ellis said thatShields had been "bragging on [his] benefits at G.E., andthrowing off on their company." Shields denied that hehad been "throwing off on their company," but Ellis saidthat "he was going to let [him] go back to G.E."As earlier stated, at the hearing Ellis mentioned "badattitude" as one of the reasons for discharging Shields.The record shows that Shields' "bad attitude," as dis-played on the fishing trip, was the crucial factor inbringing about the decision to terminate. Ellis was askedat the hearing how he had chosen October 26 as the dayfor discharging Shields. He responded, "After I receivedthe call from Mr. Teague about the bad attitude problem,I told him at that time I would have a meeting with Mr.Stoy, our service manager. After this, I made a decision,after that, to terminate Shields."Ellis testified that, "a day or so after the fishing trip,"he heard about the "bad attitude" when PresidentTeague "called me at one time and he said in discussing,in talking with Henry Bondurant that Henry Bonduranthad stated to him that he felt Shields had a bad attitude."Ellis denied, however, that Teague had explained to himwhy Bondurant thought Shields' attitude was "bad," al-though he did know, he said, that it had to do with thefishing trip. While Ellis stated most improbably at thehearing that Shields had been the first to bring up thematter of the fishing trip in their discharge interview ("Itold Shields that he was being discharged for unaccept-able work. At this time Shields butted in and started tell-s Stoy testified that he had only told Shields that he "didn't hold any-thing against him." For the reasons earlier given, I would put more faithin Shields' testimony than in Stoy's.ing me about the fishing trip he had been on"), his pre-trial affidavit is to the contrary ("And I asked him aboutsome comments he had made during the Company fish-ing outing to Henry Bondurant").6President Teague testified that, after the fishing trip,he made a routine business call to Bondurant in Greens-boro and, in its course, inquired about the reaction of theemployees to the trip. Bondurant assertedly respondedthat the employees had had a good time, "although Ithink we have a problem." Asked to explain, Bondurantallegedly stated, "We've got one guy in Hickory by thename of Shields that has a real serious attitude." Accord-ing to Teague, he did not ask for any further specifics ofthe "attitude," but in the course of another routine call"a few minutes" later, he told Ellis, "Hey, Charles, I un-derstand we have an employee in Hickory by the nameof Shields that really has a bad attitude. Teague testifiedthat he "didn't go into it with Charles or to Henry as towhat type of bad attitude."Thus, according to Teague and Ellis, Bondurant toldTeague that Shields had a "real serious" attitude. Teaguethen told Ellis that Shields had "a bad" attitude, andShields was thereupon discharged, but nobody toldnobody what kind of "attitude" they were referring to. Iam constrained to express my serious doubt that the twoconversations were so terse.Two other witnesses gave testimony bearing on Ellis'state of mind in discharging Shields. One of them, Mi-chael Gross, a washboy at Respondent's facility, wascalled by the General Counsel in the hope that he mightgive testimony similar to that contained in his pretrial af-fidavit, to wit, that shortly after Shields was dischargedon October 26, Gross heard Ellis tell Stoy that "heshould not have hired a union man." At the hearing,however, while Gross admitted that he had signed theaffidavit and had initialed corrections on it, he also said(1) that he was so drunk when he gave the affidavit thathe did not know what he was signing, and (2) that he didnot in fact overhear such a remark by Ellis to Stoy.I received the document in evidence over Respond-ent's objection phrased as follows: "I would object to theadmission, since he doesn't remember reviewing it andreading it before he signed it." There is, however, amore fundamental problem in connection with such adocument which may warrant further consideration:whether it constitutes unreliable hearsay evidence.'Section 10(b) of the Act provides that Board hearings"shall, so far as practicable, be conducted in accordancewith the rules of evidence applicable in the districtcourts of the United States under the rules of civil proce-dure for the district courts of the United States." TheBoard has held, in Alvin J. Bart & Co., 236 NLRB 242(1978), that "the Board is not bound to follow the strictrules of evidence applicable in the Federal courts,"e Similarly, although Ellis twice testimonially denied having had a"personal discussion" with Bondurant about Shields' attitude, his "per-sonal discussion" with Bondurant about Shields' attitude, his affidavit,given less than a month after the discharge, states, "Bondurant told meShields was not happy working for us."I The following discussion is premised on the possibility that Respond-ent's objection may be thought to have preserved the point.88 SALEM LEASING CORP.citing, inter alia, legislative history showing that SenatorTaft deemed the 10(b) phrase "so far as practicable" to"give ... to the trial examiner considerable discretion asto how closely he will apply the rules of evidence.sIn Bart, the Board held admissible for substantive pur-poses two pretrial affidavits which had been given to aBoard agent by an employee. The affidavits tended toshow that the employee was a supervisory employee,contrary to the testimony given by the employee himselfwhen called as a witness by the General Counsel, andthe administrative law judge relied on the affidavits inconcluding that the employee did in fact have superviso-ry status.Although, as noted above, the Board held in Bart thatit need not reject "probative evidence because of itstechnical hearsay quality," id. at 242, it also went on toalternatively test the acceptability of the disputed evi-dence under the Federal Rules of Evidence, and it con-cluded that the rules would not bar substantive use ofthe affidavits. Specifically, the Board addressed Section801(d)(1) of the Rules, which provides that "[a] state-ment is not hearsay if.. .[t]he declarant testifies at thetrial or hearing and is subject to cross-examination con-cerning the statement, and the statement is (A) inconsist-ent with his testimony, and was given under oath subjectto the penalty of perjury at a trial, hearing, or other pro-ceeding, or in a deposition."As the Board pointed out, the history of the rulesshows that this provision represented a compromise be-tween opposing views. The Supreme Court, the Adviso-ry Committee, and the Senate had endorsed a rule whichwould have made all prior inconsistent statements sub-stantively admissible against the witnesses who gavethem; the House passed a version which would haveonly permitted use of those prior statements made "whilethe declarant was subject to cross-examination at a trialor hearing or in a deposition."gThe Conference Com-mittee adopted, and the Congress enacted, a version con-taining limitations similar to the criteria preferred by theHouse, but deleting the requirement of cross-examinationand also making admissible not only sworn prior state-ments which were given in a trial, hearing, or deposition,but also in an "other proceeding."The intended scope of "other proceeding" is not dis-cussed in the legislative history. It seems likely that thephrase was added (and the reference to a prerequisite"cross-examination" concurrently dropped) in responseto a concern expressed in the report of the Senate Com-mittee to the effect that the requirement that the priorstatement must have been subject to cross-examination inorder to make it admissible would "thus preclud[e] eventhe use of grand jury statements."The Court of Appeals for the Ninth Circuit in U.S. v.Castro-Ayon, 537 F.2d 1055 (9th Cir. 1976), thought thatthe words "other proceeding" must have been adoptedto expand the scope of the Rule even beyond the grandjury statements with which the Senate Committee wasI The Board recently reaffirmed the Bart approach in Roofers Local135 (Advanced Coatings), 266 NLRB 321 fn. 1. (1983).a This and other references are from the collected legislative history in"Federal Rules of Evidence for United States Courts and Magistrates."West Publishing Co., 1979, pp. 94-99.concerned, on the theory that if Congress had intendedto extend the Rule only to grand jury statements, itcould easily have said as much. The court thereuponupheld receipt of the testimony of an immigration agentregarding sworn statements given to him by some wit-nesses in conflict with their present testimony, holdingthat the interrogations were sufficiently formal to consti-tute an "other proceeding."'0In United States v. Leslie, 542 F.2d 285 (5th Cir. 1976),the Court of Appeals for the Fifth Circuit approved theuse, as substantive proof, of pretrial statements given tothe FBI witnesses who became hostile to the Govern-ment at the trial. There is no indication in the opinionthat the statements were sworn, although it is mentionedthat the witnesses had signed forms waiving their rights.The Leslie court cited and discussed Rule 801(d)(1), butseemed to rely more heavily on Rule 803(24) as its basisfor receiving the FBI statements. That provision is thefinal one of a list of "hearsay exceptions," and it affordsdiscretion to a tribunal to accept hearsay as probativeevidence if it is:A statement not specifically covered by any of theforegoing exceptions but having equivalent circum-stantial guarantees of trustworthiness, if the courtdetermines that (A) the statement is offered as evi-dence of a material fact; (B) the statement is moreprobative on the point for which it is offered thanany other evidence which the proponent can pro-cure through reasonable efforts; and (C) the generalpurposes of these rules and the interests of justicewill best be served by admission of the statementinto evidence.In Bart, supra, when the Board considered the alterna-tive question of whether the pretrial affidavits qualifiedas statements admissible under Rule 801(dXl), the possi-bility of deeming such statement-taking as an "other pro-ceeding" was not discussed. Instead, the Board focusedon the term "deposition" as used in the Rule, saying thatthere is "good reason to treat" affidavits as depositions;the analysis is that since Rule 801(d)(1) does not requiredepositions to have been subject to cross-examination inorder to be admissible, there is no material difference be-tween such a deposition and a sworn statement.The Board's holding in Bart that it "is not bound tofollow the strict rules of evidence applicable in Federalcourts" appears to leave the factfinder relatively free todetermine, with appropriate deference to the FederalRules, the probative value of Gross' affidavit on therecord made here. As earlier noted, there is respectableauthority for the substantive receipt in evidence of a wit-ness' contradictory pretrial statement with no limitationsat all. The Supreme Court, the Rules Advisory Commit-tee, and the U.S. Senate all thought that such a rulewould be advantageous; the Uniform Rules of Evidence1O The statements were taken by advising the witnesses of their Miran-da rights, placing them under oath, and interrogating them. The Courtnoted that it was not holding that "every sworn statement given during apolice-station interrogation would be admissible," a set of facts which theCourt said that it need not reach. Id at 1058. DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Rule 801(d)(l)) would permit the introduction for sub-stantive use of any kind of prior statement so long as thedeclarant testifies and is subject to cross-examination(except in criminal proceedings, in which the under oathand other limitations prescribed by the Federal Rulesapply); and several jurisdictions (New Jersey, California,Utah, Nevada, New Mexico, and Wisconsin) have adopt-ed similar rules.In the present case, having observed Gross closely attrial, I have no doubt at all that he overheard the state-ment contained in the affidavit and that he knew what hewas doing when he signed, and initialed corrections on,the document. Nothing could have told the tale moregraphically than the desparate unease displayed by Grossin attempting to convey the message that he had been soinebriated that he did not know what he was signing. Hedid, however, recall that counsel for the General Coun-sel, who had visited Gross to take the statement, hadasked him at that meeting if he "had overheard such aconversation"; he did remember that she then wrotewords on the affidavit; he did recall that he "had [the af-fidavit] in [his] hand for several moments before [he]gave it back"; and he did remember that he signed andinitialed it. He further admitted that, when counsel forthe General Counsel departed, Gross' wife had "startedcrying because of things I said-well, the things that Iwas asked and answers I give."" This clearly indicatesthat Gross did tell counsel what the affidavit shows; andGross' ability to presently recall his wife's distress aftercounsel had left his house, and other details, certainly re-futes the claim of stupefied intoxication. '2But even if Rule 801(d)(1) were held to be strictly ap-plicable, its conditions have been met. As indicated, theBoard in Bart found that the taking of a statement by aBoard agent is the equivalent of a "deposition"; in anyevent, as also shown, there is authority for the principlethat a statement 3to a Government investigator canconstitute an "other proceeding." U.S. v. Castro-Ayon,supra. Moreover, if Rule 803(24) may be alternativelyapplicable, as the Leslie court thought, supra, the sameanalysis used by the court in that case would be appro-priate here for concluding that the affidavit is admissi-ble. 4i Gross' wife was fearful that he might lose his job.'z At the tail end of his testimony, when asked by counsel for theGeneral Counsel if he had not told Shields that he had overheard Ellistell Stoy that he "shouldn't have hired a union man," Gross answered,"No. Not as I recall." When then asked if his reply meant that it was"possible that [he] did", Gross said, "I don't know."3 II recognize that Gross, asked if he was sworn in by counsel whenthe statement was taken, twice answered, "No" and the third time re-plied, "Not as I remember, I didn't." The first two answers contradict, intheir positiveness, the claim of inebriation. The affidavit itself states thatGross was "first duly sworn upon [his] oath"; there is a jurat at thebottom signed by counsel for the General Counsel. I feel confident thatGross was indeed sworn, if that ceremony matters.l4 Rule 803(24) also contains a notice provision. In Leslie, the Govern-ment failed to comply with the provision, but the court could find noprejudice arising therefrom. The same is true here, I believe; Respondentasked for no additional time to consider or meet the evidence, and Re-spondent's counsel thereafter questioned Service Manager Stoy as towhether Ellis had said to him that he "shouldn't have hired Mr. Shieldsbecause he was a union man." Stoy testified that Ellis had said "nothingat all" like that. Stoy's demeanor and the quality of his testimony in gen-Gross once told a Board agent that he overheard thestatement. Clearly, his concern about preserving his jobhas now led him to recant. In deciding that the truth isnot what Gross says now but what he said before, asJudge Learned Hand pointed out in DiCarlo v. UnitedStates, 6 F.2d 364, 368 (2d Cir. 1925), I am deciding onthe basis of my observation of Gross at the hearing.Gross' every word and gesture convinced me that his af-fidavit more faithfully reflected reality than did his testi-mony.The remaining evidence bearing on Respondent's in-tention was given by Tony Van Horn, a former employ-ee who was discharged by Ellis and Stoy on October 25,the day before Shields' termination. During Van Horn'sdischarge interview, Ellis "said that Cecil liked G.E.,G.E.'s benefits, their pay, and stuff so good, that he wasgoing to let Mr. Shields go back to G.E." Ellis addedthat both Van Horn and Shields were "good workers"and it would be "hard to replace" them, but "our mouthsgot us in trouble." 5Van Horn also testified that in the last part of Septem-ber 1982, Ellis told some of the employees that theywould have to cut down on overtime, but that theywould still be working 40 hours "and we ought to bethankful for that, be thankful that there wasn't anyUnion organizations [sic] because all these Union placeswas going broke."'16The General Counsel makes two basic assertions here.The first is that the October 17 fishing trip conversation"was itself protected concerted activity" within themeaning of the statute, and the termination of Shields forengaging in the conversation accordingly violated Sec-tion 8(a)(1). The other contention is that the evidencesupports an inference that "Respondent feared [Shields]would influence other employees to desire union repre-sentation," and that a discharge so motivated violatesSection 8(a)(3). The contentions are considered below.Section 7 of the Act proclaims an employee right,safeguarded by Section 8(a)(l), to engage in "concertedactivities for the purpose of other mutual aid or protec-tion." The spectrum of "concerted" activities is broad. Itmanifestly includes such behavior as a strike, NLRB v.Washington Aluminum Co., 370 U.S. 9 (1969), the circula-tion of a petition, NLRB v. Hendricks County Rural Elec-tric Membership Corp., 627 F.2d 766 (7th Cir. 1980); andthe leafletting of employees by a fellow employee, Dreis& Krump Mfg. Co. v. NLRB, 544 F.2d 320 (7th Cir.1976). It is, indeed, concert enough if there is "only aspeaker and a listener," Salt River Valley Water UsersAssn., 99 NLRB 849, 853 (1951).But Section 7 says that it is not sufficient that a speak-er simply have the ear of a listener; the conversationmust be, the statute says, "for the purpose of ... othermutual aid or protection" in order to be sheltered bySection 7. In the present case, there is no indication thateral left the impression that he had little fidelity to the truth, and I do notbelieve him on this point either.' Van Horn was fired for using the CB radio "to call Tommy Teagueand Charles Ellis SOB's."i6 Ellis did not controvert either statement attributed to him by VanHorn.90 SALEM LEASING CORP.Shields had any such specific purpose in mind in hiscasual discussion of the General Electric benefits elicitedby another employee during the poker game. The Gener-al Counsel, however, argues for the principle that "dis-cussion of wages is an important aspect of organizationalactivity," that "[t]he free discussion of wages and bene-fits are at the heart of Section 7," and that any unreason-able interference with the right to discuss working condi-tions abridges the statute.Whether the Board agrees with this notion is debata-ble. The Board has occasionally approved such a "plant-ing of the seed" approach. Thus, in Office Towel SupplyCo., 97 NLRB 449 (1951), an employee was dischargedfor remarking to other employees, "This is a hell of aplace to work. They expect one girl to do the work offive and a girl doesn't even get time to go to the ladies'room." The Board (Chairman Herzog dissenting) held(id. at 451):Jenifer's statement to the group was itself a com-plaint against existing conditions of employment,calculated to induce group action by the employeesto correct a grievance. Such activity by Jenifer wasan "indispensable preliminary step to employee self-organization" and therefore enjoyed the protectionaccorded concerted activity under the Act. Anyother view concerning Jenifer's discharge wouldpermit an employer to frustrate concerted activityat its inchoate stage and make a mockery of Section7 of the Act.Because the same employee conversation in whichJenifer made these remarks also addressed the need forunionization (a fact unknown to the employer), theBoard's references to the statement being "calculated toinduce group action" and a "preliminary step to employ-ee self-organization" may be based on that distinctivefeature of the case. The Court of Appeals for the SecondCircuit (Judge Clark dissenting) reversed, 201 F.2d 838,considering the Board's language abstractly and holding:"Such a doctrine would prevent an employer from dis-charging any employee who, in the presence of fellow-employees, expressed a severe condemnation of the em-ployer's ways, because any such grousing, in and ofitself, would be 'calculated to induce group action by theemployees to correct a grievance' and therefore amountto 'concerted activity at its inchoate stage."' Id. at 841.There is considerable authority, in agreement with theSecond Circuit, that the "purpose" requirement con-tained in Section 7 cannot simply be ignored. The mostwidely quoted analysis is found in Mushroom Transporta-tion Co. v. NLRB, 330 F.2d 683 (3d Cir. 1964), where anemployee was discharged for "talking to other employ-ees and advising them of their rights." Reversing theBoard's finding of an 8(a)(1) violation, the court wrote(id. at 684-685):We look in vain for evidence that would supporta finding that Keeler's talks with his fellow employ-ees involved any effort on his or their part to initi-ate or promote any concerted action to do anythingabout the various matters as to which Keeler ad-vised the men or to do anything about any com-plaints and grievances which they may have dis-cussed with him. It follows that, if we were to holdthat Keeler's conversations constituted concertedactivity, it could only be upon the basis that anyconversation between employees comes within theambit of activities protected by the Act provided itrelates to the interests of the employees. We areunable to adopt this view.It is not questioned that a conversation may con-stitute a concerted activity although it involves onlya speaker and a listener, but to qualify as such, itmust appear at the very least that it was engaged inwith the object of initiating or inducing or prepar-ing for group action or that it had some relation togroup action in the interest of the employees.This is not to say the preliminary discussions aredisqualified as concerted activities merely becausethey have not resulted in organized action or inpositive steps toward presenting demands. We rec-ognize the validity of the argument that, inasmuchas almost any concerted activity for mutual aid andprotection has to start with some kind of communi-cation between individuals, it would come verynear to nullifying the rights of organization and col-lective bargaining guaranteed by Section 7 of theAct if such communications are denied protectionbecause of lack of fruition. However, that argumentloses much of its force when it appears from theconversations themselves that no group action ofany kind is intended, contemplated, or even referredto.Activity which consists of mere talk must, inorder to be protected, be talk looking toward groupaction. If its only purpose is to advise an individualas to what he could or should do without involvingfellow workers or union representation to protector improve his own status or working position, it isan individual, not a concerted, activity, and, if itlooks forward to no action at all, it is more thanlikely to be mere "griping."There being no evidence that any question ofgroup action entered into the conversations, wehold that Keeler was not engaged in concerted ac-tivities within the protection of Section 7 of theAct.Subsequently, in Hugh H. Wilson Corp. v. NLRB, 414F.2d 1345, 1348 (3d Cir. 1969), the same court stated that"'[miere griping' about a condition of employment is notprotected, but when the 'griping' coalesces with expres-sion inclined to produce group or representative action,the statute protects the activity." In Dreis & Krump Mfg.Co. v. NLRB, supra, 544 F.2d at 327, the Seventh Circuitheld that the mantle of Section 7 extends to "conductwhich intends or contemplates as its end-result group ac-tivity which will benefit the participants in their status asemployees." And in Aro, Inc. v. NLRB, 596 F.2d 713,718 (6th Cir. 1979), the Sixth Circuit stated that, in orderto be protected, a claim or complaint "must be made onbehalf of other employees or at least be made with theobject of inducing or preparing for group action."91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn other words, say some courts of appeals, "publicventing of a personal grievance, even a grievance sharedby others," is not necessarily protected, Pelton Casteel.Inc. v. NLRB, 627 F.2d 23, 28 (7th Cir. 1981); there mustbe something more than "mere talk" in order to charac-terize conversation as designed to promote "mutual aidor protection."There is evidence that the Board has accepted theMushroom Transportation approach. In Lutheran SocialService of Minnesota, 250 NLRB 35, 41 (1980), I quotedand applied the Mushroom standard without comment bythe Board. In Egar Employment, Inc., 255 NLRB 113,119 fn. 24 (1981), 1 listed a number of Board cases whichhad cited Mushroom approvingly and concluded that "itappears that the Board has now adopted that standard asits own"; in passing on my decision, the Board did notdemur.On the other hand, counsel for the General Counselcites Datapoint Corp., 246 NLRB 234 (1979), enf. denied642 F.2d 123 (5th Cir. 1980), and International BusinessMachines Corp., 265 NLRB 638 (1982), in support of theproposition earlier set out. The latter case, I think,argues against the General Counsel's contention, sincethere the Board's comment (in dicta) that "discussion ofwages is an important part of organizational activity"was immediately thereafter linked to the rights of "em-ployees who seek to engage in concerted activities formutual aid or protection."17 As I read the case, theBoard there recognizes the possible distinction betweendiscussion of wages in general and participation in con-certed activity.Datapoint is, I think, not so easily distinguished. In thatcase, the Board did use language: "[A]n individual's ac-tions may be considered concerted in nature if theyrelate to conditions of employment that are matters ofmutual concern to the affected employees"; "Discussionamong employees concerning working conditions is anecessary initial step in concerted activity and to denyprotection to this type of discussion because of a lack offruition in later action would be to nullify the rightsguaranteed by Section 7 of the Act." It could be arguedthat the Board here was persuaded by the particularfacts, which showed a substantial amount of concert, ac-tivity, and joint concern. Nontheless, the Board's state-ment of law is clear enough and broad enough to indi-cate that the Board fully intended to make a sweepingdeclaration. Ia'7 "It is well established that discussion of wages is an important partof organizational activity. Thus, to the extent that an employer's policyof classifying its wage information 'muzzles' employees who seek toengage in concerted activity for mutual aid or protection by denying thevery information needed to discuss wages, it adversely affects employeerights."18 The Court of Appeals for the Fifth Circuit reversed NLRB v. Data-point Corp., 642 F.2d 123 (5th Cir. 1981). The court said that it would notadopt a principle "by which virtually any action taken by a single em-ployee in any way related to wages, hours or the terms and conditions ofemployment would be considered protected concerted activity. If Con-gress had intended Section 7 to be read so broadly, it certainly wouldhave done so with much more definite language, and courts would havediscovered that intent long ago."I am less than sure of the Board's current position onthis point. In Plastic Composites Corp., 210 NLRB 728(1974), a case decided before Datapoint, the Board adopt-ed a recommendation by an administrative law judge forthe dismissal of an allegation relating to an employeewho was fired, inter alia, for telling other employeesabout his rate of pay at a prior job; the administrativelaw judge wrote (at 737-738):There is no question but that they were engaged in.conversation and that George was fired because ofthe effect, or possible effect, of the subject matteron other employees. But there is no evidence that asa group or individually any of them did anything orwere about to do anything about the subject.That disposition seems contrary to Datapoint, as doesEgar Employment, supra, decided after Datapoint, inwhich the Board agreed that the employer did not vio-late the Act by discharging an employee for advisingother employees to maintain their own records. BothPlastic Composites and Egar might well have been decid-ed differently under the language of Datapoint. I maynote that while two of the members who decided Data-point are no longer on the Board, a recent case to be dis-cussed hereafter, Atlanta Newspapers, 264 NLRB 878(1982), was signed by two present members and containslanguage similar to that used in Datapoint ("Employeespeech, regardless of whether the listener is a supervisoror another employee, is often an essential means ofachieving group goals and to deny protection to thistype of activity would nullify the rights guaranteed bySection 7 of the Act").In sum, I am not certain whether the Board wouldcurrently hold that a violation could be grounded heresolely on the fact that Shields was discharged because heengaged in a discussion with other employees aboutworking conditions. My own belief is that such a holidayextends the statute beyond its intended scope.I need not speculate on which result would be mostacceptable to the present Board, however, because thereis another and, I believe, more clearcut basis for findinga violation of Section 8(a)(l). A second look at the pokergame conversation is required.The discussion consisted of an enthusiastic rehearsal byShields of the benefits he had received at the GeneralElectric plant; the context was the plant's union repre-sentation, with reference to the amount of dues paid byemployees in exchange for the benefits ("That soundsgood," said the other employee, "Tell me more"). Mush-room Transportation, as earlier set out, would protectconversations that have "some relation to group actionin the interest of the employees." That phrase has beenapplied rather literally in at least two cases of which Iam aware.In Signal Oil & Gas Co., 160 NLRB 644 (1966), enfd.390 F.2d 338 (9th Cir. 1968), an employee who was notin the bargaining unit was asked by another such em-ployee what he thought of the possibility of a strike inthe bargaining unit. The first employee replied, "Good,good, I hope they do," and he was later discharged as aconsequence of making the remark. The Ninth Circuit,92 SALEM LEASING CORP.relying on the "some relation to group action" languageof Mushroom Transportation, agreed with the Board thatthe discharge was violative. That the remark was a"casual" one and was made by one nonunit employee toanother such employee made no difference, said thecourt: "speech supporting ...joint action is protected."392 F.2d at 343.The Board has recently applied Signal Oil & Gas to afact situation perhaps even more remote from the centralcore of concerted activity. In Atlanta Newspapers, supra,a union had filed a petition for representation of certainof the employer's circulation employees. A dispatcher,who was not involved in the organizing campaign, oneday made a business call to the loading dock supervisorand, in the course of conversation, asked if he heard thatthe circulation employees were going out on strike.When management thereafter investigated and the dis-patcher refused to cooperate, she was discharged forspreading a rumor and then lying about having done so.Invoking Signal Oil, the Board held that the dispatch-er's remark "had some relation to group action," in thatit "related to protected activity which had engenderedconcern among [the dispatcher's] fellow workers." Inother words, Section 7 affords protection to a nonunitemployee who passes on to a supervisor (arguably forthe benefit of the employer) a rumor that the employeesin a petitioned-for bargaining unit might strike. As I readthis decision, it means that penalizing an employee formaking any sort of reference to collective action (and,under Section 7, it would not seem to matter whetherthe collective action is in esse or in futuro) is prohibitedby the statute.In the instant case, Respondent discharged Shields for"bragging on [his] benefits at G.E., and throwing off ontheir company." The point of the card-game conversa-tion, as all the employees understood, was the tangiblebenefits secured by union organization. More so than inCox Enterprises, I think, the conversation here in issuebore "some relation to group action."I think there also is merit to the 8(a)3) violationcharged, although it is not clear beyond dispute.When an employer discharges an employee for talkingwith other employees about wages and working condi-tions, and there is no other evidence as to his motivation,two principal inferences seem to be available to explainthe discharge. The simpler one is that the employer fearsthat such discussions will demoralize and unsettle his em-ployees. The other, more specific, explanation is an em-ployer concern that such talk will demoralize the em-ployees to the point of opting for unionization or someless formal type of concerted activity. Where there is noindication of the precise nature of the employer's con-cern, there is no basis for finding that the discharge wasprovoked by fears related to Section 7 as opposed to thesimpler concern about demoralization.Here, however, there is some basis for inferring thatShields' union benefits conversation gave rise to a union-related concern on Respondent's part which broughtabout his discharge. There are several reasons formaking that characterization.For one thing, the dearth of any credible proof thatShields was a plainly inadequate employee points up theperceived urgency of the need to get rid of him after hiscard-table remarks, and suggests that Respondent's con-cern may have been specific in character. ' That Re-spondent's high officials such as Teague and Ellis en-gaged at the hearing in the utterance of solemn nonsenseabout their and Bondurant's nonexplanation to one an-other of Shields' "bad" attitude further indicates a suspi-cious guardedness about the true character of Respond-ent's concern.Then there are the late September remarks, recountedby Van Horn, in which Ellis told some employees to begrateful for working 40 hours a week and to "be thank-ful that there wasn't any Union organizations [sic] be-cause all these Union places was going broke." The gra-tuitous comment shows that Ellis had the possibility ofunion organizing not far from the forefront of his mindand also conveys the intensity of his satisfaction that,thus far, Respondent had been spared such a fate.Finally, and most directly, there is Gross' affidavit evi-dence that Ellis told Stoy, on the day of the discharge,that the latter should not have hired a "union man." Notonly does this show, contrary to Ellis' testimony, that hewell knew exactly what kind of "bad attitude" Shieldshad exhibited at the poker game, but it also specifies theside of Shields which, presumably, most deeply con-cerned Respondent-his "union man" aspect.Taken together, these factors make it proper to inferthat a substantial motivation for discharging Shields wasthe possibility that his continued employment mightresult in union organizational activity. To find an 8(a)(3)violation, it is not necessary to conclude that Shields wasabout to embark on an organizational effort or that Re-spondent was positive that he was thinking of doing so;it is enough to infer that Respondent was sufficientlyconcerned about such a development and that the con-cern constituted a motivating factor in the discharge. Ithink the evidence preponderates in that direction and isthe most realistic inference to be drawn from this record.Ellis' reference to Shields' undesirable "union man"background strongly suggests a fear that Shields wouldcontinue to speak favorably of his union benefits. Thecourt held in Ethan Allen, Inc. v. NLRB, 513 F.2d 706,707 (Ist Cir. 1978), that an employer may not, "even inthe absence of an organizing drive, discharge employeeswho express prounion attitudes." The reasoning appliesto the discharge of an employee grounded in an employ-er's apprehension that he will continue to express"prounion attitudes" by extolling the benefits received byhim in unionized employment.2019 Respondent notes on brief some rather vague testimony about a de-cline in business. The reason for, and the timing of, the reduction in theemployee complement from 17 in October 1982 to II in February 1983(Ellis' testimony) were not described in any detail. The fact is that Ellisonly recalled that "a downturn in our business" had "some effect" on thedischarge of Shields after his recollection on this point was refreshed bybeing shown his affidavit by Respondent's counsel; this suggests that busi-ness conditions could not have been much of a factor in Ellis' mind whenhe discharged Shields. That Respondent no longer has a full-time tirechanger says nothing about the situation at the time of Shields' termina-tion.10 The test mandated by the Board in Wright Line, 251 NLRB 1083,1089 (1980), is that the General Counsel must make a prima facie show-Continued93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By discharging Cecil Shields on October 26, 1982,Respondent violated Section 8(a)(3) and (1) of the Act.3. The foregoing unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent unlawfully dischargedCecil Shields on October 26, 1982, I shall recommendthat Respondent be required to offer him immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privi-leges, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equalto that which he normally would have earned from theaforesaid date of his termination to the date of Respond-ent's offer of reinstatement, less net earnings during suchperiod. The backpay provided herein shall be computedon a basis of calendar quarters in accordance with F. W.Woolworth Co., 90 NLRB 289 (1950), with interest asprescribed in Isis Plumbing Co., 138 NLRB 716 (1962),and Florida Steel Corp., 231 NLRB 651 (1977).I shall also recommend posting of the traditional no-tices and other customary relief.On the basis of these findings of fact and conclusionsof law and on the entire record, I issue the followingrecommended2 1ORDERThe Respondent, Salem Leasing Corp., Hickory,North Carolina, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Discharging or otherwise discriminating againstemployees in regard to their hire, tenure of employment,or other terms and conditions of employment, in order todiscourage membership in labor organizations or in aing "sufficient to support the inference that protected conduct was a 'mo-tivating factor' in the employer's decision. Once this is established, theburden will shift to the employer to demonstrate that the same actionwould have taken place even in the absence of the protected conduct."Application of that test requires that a violation be found here.Thus, the prima facie case, discussed above, supports at least an infer-ence that protected conduct was "a motivating factor" in the decision.Respondent has failed to shoulder the burden of demonstrating that thesame action would have taken place regardless of the protected aspect ofthe conduct. It follows that the case has been made.21 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.manner which interferes with the rights guaranteed em-ployees by Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Offer Cecil Shields, if Respondent has not alreadydone so, immediate and full reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orany other rights and privileges and make him whole forany loss of earnings he may have suffered by reason ofRespondent's unlawful discrimination against him, in themanner set forth in the section of this decision entitled"The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Hickory, North Carolina facility copiesof the attached notice marked "Appendix."22Copies ofthe notice, on forms provided by the Regional Directorfor Region 11, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Expunge from its files any reference to the dis-charge of Cecil Shields on October 26, 1982, and notifyhim in writing that this has been done and that evidenceof this unlawful discharge will not be used as a basis forfuture personnel actions against him.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.22 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge or otherwise discriminateagainst any employees in regard to their hire, tenure ofemployment, or any term or condition of their employ-94 SALEM LEASING CORP.ment in order to discourage membership in labor organi-zations or in a manner which interferes with the rightsguaranteed employees by Section 7 of the Act.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.WE WILL offer to Cecil Shields, if we have not al-ready done so, full and immediate reinstatement to hisformer job or, if such job no longer exists, to a substan-tially equivalent job, without prejudice to his seniorityand other privileges, and WE WILL make him whole forany loss of earnings he may have suffered by reason ofour unlawful discharge of him on October 26, 1982.WE WILL remove from our files any reference to theforegoing discharge and WE WILL notify Cecil Shields inwriting that we have done so and that the discharge willnot be used as a basis for future personnel actions againsthim.SALEM LEASING CORP.95